Title: To Benjamin Franklin from Thomas Penn, 25 November 1757
From: Penn, Thomas
To: Franklin, Benjamin


Sir
Spring Garden, Novr. 25: 1757.
As I find by what you told me and by my Letters from Pennsylvania that Admiral Holborne had not Station’d a Ship in Delaware Bay in pursuance of the Resolution of the Lords of the Admiralty on our application communicated to me in January last, by Mr. Cleveland’s Letter, that I shewed you, I have applied again to that Board, and they yesterday, informed me they had ordered his Majesty’s Frigate the Beaver commanded by Capt. Gascoigne now bound to New York, for that Service. This I desire you will inform the House of Representatives of, and heartily wishing it may be found a great protection to the Trade, remain Your affectionate Friend
T:P:
Benjamin Franklin Esqr.
